Case: 13-31028      Document: 00512598447         Page: 1    Date Filed: 04/16/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                      No. 13-31028                                FILED
                                                                              April 16, 2014
                                                                             Lyle W. Cayce
TED DURBIN,                                                                       Clerk

                                                 Plaintiff-Appellant

v.

BURL CAIN, WARDEN, LOUISIANA STATE PENITENTIARY; DARREL
VANNOY, Deputy Warden; LESLIE DUPONT, Assistant Warden; RICHARD
PEABODY, Deputy Warden; R. JETT, Deputy Warden; B. DODD, Assistant
Warden; T. DELANEY, Assistant Warden; K BENJAMIN, Assistant Warden;
T. PORET, Assistant Warden; J. LAMARTINERE, Assistant Warden;
UNKNOWN DARBONNE, Lieutenant Colonel; C. FONTENOT, Assistant
Warden; UNKNOWN TONEY, Chaplain; UNKNOWN DELAUGHTER,
Chaplain; UNKNOWN VALANT, Master Sergeant; UNKNOWN BARRIO,
Master Sergeant; UNKNOWN TURNER, Master Sergeant,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                             USDC No. 3:10-CV-655


Before DAVIS, SOUTHWICK, and HIGGINSON, Circuit Judges.
PER CURIAM: *




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-31028     Document: 00512598447      Page: 2    Date Filed: 04/16/2014


                                  No. 13-31028

      Ted Durbin, Louisiana prisoner # 132464, seeks leave to proceed in
forma pauperis (IFP) to appeal the district court’s dismissal of his 42 U.S.C.
§ 1983 complaint. In his complaint, he alleged various claims against 17 prison
officials related to the infringement of his religious practices. The district court
dismissed his complaint and it denied his motion for leave to proceed IFP on
appeal, certifying that his appeal was not taken in good faith. See 28 U.S.C. §
1915(a)(3).
      By moving for leave to proceed IFP, Durbin is challenging the district
court’s certification that his appeal is not taken in good faith. See Baugh v.
Taylor, 117 F.3d 197, 202 (5th Cir. 1997); FED. R. APP. P. 24(a)(5). A motion
for leave to proceed IFP on appeal “must be directed solely to the trial court’s
reasons for the certification decision.” Baugh, 117 F.3d at 202.
      Durbin does not address the district court’s reasons for dismissing his
complaint and certifying that his appeal was not taken in good faith.
Accordingly, he has abandoned any challenge to that determination, see
Brinkmann v. Dallas County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir.
1987), and he has failed to demonstrate that his “appeal involves legal points
arguable on their merits.” Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983)
(internal quotation marks and citation omitted). Because Durbin has not
shown that his appeal involves a nonfrivolous issue, we deny his motion to
proceed IFP on appeal and dismiss his appeal as frivolous. See Baugh, 117
F.3d at 202 & n.24; 5TH CIR. R. 42.2.
      This court’s dismissal of his appeal as frivolous counts as a strike for
purposes of 28 U.S.C. § 1915(g). See Adepegba v. Hammons, 103 F.3d 383, 387-
88 (5th Cir. 1996). We warn Durbin that if he accumulates at least three
strikes under § 1915(g), he may not proceed IFP in any civil action or appeal
in a court of the United States while he is incarcerated or detained in any



                                         2
    Case: 13-31028   Document: 00512598447    Page: 3   Date Filed: 04/16/2014


                               No. 13-31028

facility unless he is under imminent danger of serious physical injury. See
§ 1915(g).
      IFP MOTION DENIED; APPEAL DISMISSED; § 1915(g) WARNING
ISSUED.




                                    3